Case 1:20-cv-00782-PLM-PJG ECF No. 19, PageID.1792 Filed 04/27/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 COURTNEY N. MROZIK,

        Plaintiff,
                                                   Case No. 1:20-cv-782
 v.
                                                   HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

        Defendant.
 ____________________________/


                                       JUDGMENT

       In accordance with the Order of Remand entered on this date:

      IT IS HEREBEY ORDERED that Judgment enters.



Dated: April 27, 2021                                     /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
